Case 1:18-mj-00425-LDA Document5 Filed 12/10/18 Page 1 of 1 PagelD #: 42

—

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

IN RE: SEARCH WARRANT Misc. No. 1:18MJ425-LDA

MOTION TO UNSEAL
The search warrant application, supporting affidavit, warrant and return in this

matter are under seal at the request of the United States. The United States respectfully
moves this Court to unseal these materials so the government may fulfill its discovery
obligations in United States v. Bishwajeet Jha, et al..

Respectfully submitted,

UNITED STATES OF AMERICA,

By its Attorneys,

STEPHEN G. DAMBRUCH
United States Attorney

/s/ Sandra R. Hebert
SANDRA R. HEBERT
Assistant U.S, Attorney

SO ORDERED:

te oe ee ° s “n
2 FD 2 DATE: __/ hs 20 (
AENCOEN D. ALMOND 7

UNITED STATES MAGISTRATE JUDGE

 

 
